Citation Nr: 9916566	
Decision Date: 06/16/99    Archive Date: 06/21/99

DOCKET NO.  91-50 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an evaluation in excess of the currently 
assigned 30 percent for service-connected generalized anxiety 
disorder with post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel



INTRODUCTION

The veteran had active service from September 1948 to June 
1954 and from September 1955 to January 1970.  He was a 
prisoner of war (POW) from November 7, 1950 to August 25, 
1953, and served in the Republic of Vietnam from June 1967 to 
June 1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 1986 rating decision of the New 
Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for an 
acquired psychiatric disorder, to include post-traumatic 
stress disorder (PTSD).  The veteran perfected an appeal with 
respect to that denial.  In a decision dated in January 1991, 
the RO established service connection and assigned a 30 
percent evaluation for anxiety disorder, effective 
August 18, 1986; the veteran's appeal with respect other 
psychiatric disorders, namely PTSD, continued.  Moreover, the 
veteran has expressed disagreement with the initial 
assignment of a 30 percent evaluation for his anxiety 
disorder, specifically arguing that a 100 percent evaluation 
is warranted.  See Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997); see also Barrera v. Gober, 122 F.3d 1030 
(Fed. Cir. 1997).  Finally, the Board notes that, as shown in 
the supplemental statement of the case dated in February 
1998, the RO granted service connection for PTSD, considered 
part of the veteran's service-connected anxiety disorder, and 
evaluated as such herein.

The Board further notes that effective November 7, 1996, 
during the pendency of this appeal, the VA's Schedule for 
Rating Disabilities (Schedule), 38 C.F.R. Part 4, was amended 
with regard to rating mental disabilities.  61 Fed. Reg. 
52695 (1996) (codified at 38 C.F.R. §§ 4.125-4.130).  Because 
the veteran's claim was filed before the regulatory change 
occurred, he is entitled to application of the version most 
favorable to him.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In the instant case, the RO has provided the veteran 
notice of the revised regulations in the February 1998 
supplemental statement of the case; he was also provided the 
opportunity to present further evidence and argument in 
response.  Thus, the Board finds that it may proceed with a 
decision on the merits of the veteran's claim, with 
consideration of the original and revised regulations, 
without prejudice to the veteran.  See Bernard v Brown, 4 
Vet. App. 384 (1993).

After the case was returned to the Board in July 1998 by the 
RO, the veteran submitted to the RO a service origination 
magazine article regarding Korean War POWs, particularly that 
many were held in China.  Although he did not waive initial 
consideration of that document by the RO, it is not relevant 
to his claim and no further action in that regard need be 
taken.  The veteran's status as a former POW for almost three 
years has been established and is acknowledged by the Board. 

Finally, to the extent that the veteran may be claiming a 
total rating based on individual unemployability, that matter 
is referred to the RO for clarification and any appropriate 
action. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's service-connected generalized anxiety 
disorder with PTSD is productive of no more than a definite 
inability to establish or maintain effective or wholesome 
relationships with people and/or definite industrial 
impairment under the rating criteria in effect prior to 
November 7,1996.

3.  The veteran's service-connected psychiatric disability is 
productive of no more than occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, with 
general satisfactory functioning under the rating criteria 
effective November 7, 1996.



CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
generalized anxiety disorder with PTSD have not been met.  
38 U.S.C.A. §§  1155, 5107 (West 1991); 38 C.F.R. § 4.130, 
Diagnostic Codes 9400, 9411 (1998); 38 C.F.R. Part 4, 
§ 4.132, Diagnostic Codes 9400, 9411 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The claims file contains legal records reflecting the 
veteran's adult criminal record, which includes incarceration 
for sexual assault on a child from May 1978 until parole in 
January 1980, and a second period of incarceration beginning 
in 1989 for indecent behavior with a juvenile.

Psychiatric evaluation in September 1983 was determined to 
reveal findings insufficient to diagnose any psychiatric 
disease.

In October 1986, the veteran reported for a VA examination.  
During evaluation he was cooperative, alert and fully 
oriented.  He reported being nervous; the examiner noted that 
the veteran did not appear tense or ill at ease.  There was 
no expression of paranoid ideation.  The examiner concluded 
that the veteran showed no present indication of any 
psychiatric disorder, other than a history suggestive of some 
sociopathic traits.  No psychiatric diagnosis was provided.  
The examiner specifically included that a diagnosis of PTSD 
was not warranted.

In May 1988, the veteran underwent a psychiatric VA 
examination.  He complained of flashbacks of his POW 
experiences and of an occasional inability to remember names.  
He reported a history of alcohol abuse and that he continued 
to use alcohol and had consumed alcohol before reporting for 
the examination.  He reported fair sleep, other than waking 
up due to dreams.  The examiner noted the veteran's history 
of incarceration.  He reported socializing a lot, to include 
participating in activities such as hunting and spending time 
with his friends.  He reported having a girlfriend and gave a 
history of three marriages previously.  He stated that his 
recent problem was getting nervous.  Examination revealed the 
veteran to be mildly anxious.  There was no loosening of 
associations, speech impairment, hallucinations, 
disorientation, or suicidal or homicidal ideation and no 
evidence impairment in judgment, abstracting ability or 
memory.  The examiner specifically noted that a diagnosis of 
PTSD was not warranted.  The stated diagnoses were anxiety 
disorder, not otherwise specified, and alcohol abuse by 
history.

In a rating decision dated in January 1991, the RO 
established service connection and assigned a 30 percent 
evaluation for anxiety disorder, effective August 18, 1986.  
That evaluation has remained in effect to date.

In November 1992 the veteran attended group therapy at a VA 
facility, complaining of a fluctuating mood, eating problems, 
concentration difficulty and increased irritability.  In 
March 1993 he was noted to be quiet and responsive during 
group sessions.

In October 1993, the veteran reported for a VA psychiatric 
examination.  He denied having any psychiatric illness, 
stating that he had a 30 percent disability rating but did 
not know what it was for.  The veteran did not describe any 
specific psychiatric symptoms and reportedly wondered why he 
was being given a psychiatric examination.  He stated that he 
enjoyed going to flea markets and that he made items which he 
sold at the flea markets.  He also reported attending POW 
classes twice a week.  The examiner noted that the veteran 
appeared to be rather lackadaisical or flat in affect.  The 
examiner noted that hospital observation was required to 
arrive at a psychiatric diagnosis but was of the opinion that 
the veteran had a mixed personality disorder, with 
sociopathic, passive aggressive and other mixed personality 
disorder tendencies.  

The veteran was hospitalized by the VA for a few days in 
March 1994 for observation for PTSD.  On the day of admission 
he was afforded a formal psychiatric examination.  The 
examiner noted the veteran's history of combat and internment 
as a prisoner of war.  His history of post-service 
incarceration was also noted.  The veteran reported having 
been married three times and that had been separated from his 
third wife since 1978 and was living alone.  His last job 
reportedly had been in 1984 as a construction worker.  He now 
sold items at flea markets, reportedly feeling unable to work 
full time because he was drawing Social Security (retirement) 
benefits.  He also stated that he could not hold a job but 
did not know why.  The veteran reported feeling "mildly 
anxious, but not bad constantly since I left the service."  
Sometimes he would start leather craft projects but not 
finish them.  He denied depression, any suicidal or homicidal 
feelings, and difficulty sleeping.  His concentration was 
good, but he reported difficulty recalling names.  He denied 
any history of anger outbursts, although he reported having 
numerous flashbacks and nightmares.  He denied any 
distressing intrusive thoughts of the Korean War.  His 
interests included reading, fishing and seeing a few friends.  
He indicated that he made no effort to avoid activities or 
situations that might remind him of the war and denied 
feeling detached from others.  He reported that he was able 
to have loving feelings, and stated that he expected to have 
a long life and hoped to live to be 150.  Examination 
revealed the veteran to be oriented.  His speech was normal 
and his affect appropriate.  His memory was intact except for 
some exact dates.  There was no evidence of hallucinations or 
delusions.  His mood was stable.  His judgment was limited.  
The examiner noted that he had reviewed the claims files.  
The diagnoses were alcohol abuse and personality disorder; 
psychological testing was recommended.  

During hospitalization, the veteran was afforded a 
psychological evaluation.  The examining psychologist noted 
the veteran's history of POW captivity, as well as a post-
service history of three marriages.  The examiner noted that 
after service the veteran had had several jobs and was 
currently self-employed selling leather crafts and helping 
his sister at flea markets, being unable to hold employment 
in a structured setting.  The veteran complained of painful, 
unwanted intrusive thoughts, nightmares, flashbacks and 
feelings of distress when reminded of Korea.  He reported 
making strong efforts to avoid thinking about and getting 
upset over Korea and Vietnam by staying away from reminders 
such as rice.  He stated that he was much less interested in 
usual behaviors and social activities and that he felt 
estranged and distant from others.  He described problems 
sleeping, irritability, concentration difficulties, constant 
hypervigilance, exaggerated startle response and 
physiological reactivity such as sweating and agitation when 
reminded of Korea or Vietnam.  The veteran was neatly groomed 
and dressed at the time of examination.  Examination was 
negative for hallucinations or loosening of association.  He 
had difficulty finding words on occasion and remembering 
names, places and dates.  He was prone to distractibility, 
especially when emotionally aroused.  

As part of the psychological evaluation psychological testing 
was accomplished and interpreted as showing that the veteran 
tended to minimize his symptomatology and did not understand 
the psychological basis for his behavior.  He did well on 
abstraction tests.  The examiner summarized that the veteran 
used a number of defenses to keep his traumatic memories 
within check and to enable him to function at his current 
level, but that his defenses were rigid and, once 
overwhelmed, he might show "marked psychological 
deterioration and disorganization with impairment in daily 
functioning."  The examiner also stated that the veteran's 
adjustment was unstable and impaired, and that he was far 
more fragile and unable to deal with life than he believed.  
The examiner noted that the veteran used rage to find the 
motivation and strength to survive and that his "anger 
dramatically interferes with interpersonal relationships and 
work stability."  It was opined that the veteran's 
depression, anger, fears, avoidance of negative memories and 
interpersonal difficulties made him unemployable. The 
examiner then summarized that the veteran had PTSD that was 
chronic and severe and that he exhibited a pattern of 
psychoneurotic symptoms that resulted in chronic and severe 
impairment in cognitive, behavioral, and emotional 
functioning, marked social withdrawal and isolation, and 
severe impairment in obtaining and maintaining competitive 
employment.  No GAF score was provided.  

Additional records pertaining to the March 1994 
hospitalization reflect that the veteran was noted to have 
slept well while in the hospital.  In a final summary, it was 
noted that the veteran was suffering from problems with 
concentration, an inability to relate to others, social 
isolation, intrusive thoughts, nightmares, occasional 
flashbacks, increased anger and an inability to think 
coherently.  Testing was stated to reveal "sufficient 
organic deficits that he is unable to function or work in any 
kind of consistent fashion."  The reporting physician, H.C., 
M.D., noted that no medication was required.  

At the time of a VA examination in May 1997 by a psychologist 
who had not previously examined him, the veteran 's military 
and personal history was noted.  The examination report 
states that in regard to the diagnostic criteria for PTSD, 
the veteran reported having been exposed to stressor events, 
that he experienced intense psychological distress at 
exposure to cues symbolizing or resembling the event, and 
that he had an inability to recall an important aspect of the 
trauma.  The veteran did not endorse numerous other listed 
PTSD symptoms.  Upon examination he appeared relaxed and did 
not evidence "any notable distress" when describing his 
military service or his POW experience.  He reported being 
happy all the time, although he had not always been.  He had 
no suicidal ideation and displayed no symptoms of a thought 
disorder.  The examiner noted the results of psychological 
tests and concluded that, taken together, the results 
suggested that the veteran had "no significant 
symptomatology of PTSD and virtually no emotional distress at 
all."  The examiner noted that the test results suggested 
only some mild somatic concerns and complaints.  The examiner 
stated that the veteran demonstrated no evidence of PTSD 
symptoms upon interview of objective testing.  No Axis I 
diagnosis was offered.  The stated GAF was 95.

The veteran underwent a VA mental disorders/POW protocol 
examination in August 1997, performed by the chief of the 
psychiatry service at the medical center where it was 
performed.  He reported having had no involvement with the 
military since retiring in 1970.  He reported that he had had 
a number of odd jobs after service, last working in 1983 or 
1984.  He gave a history of two incarcerations.   The veteran 
complained of frequently being tense or anxious.  He also 
complained of "memory blocks" where he felt that something 
was draining from his head.  He denied having nightmares and 
indicated that he suppressed anything related to Korea.  He 
also complained of what the examiner termed "vague" 
difficulties with concentration and loss of interest.  
Examination revealed the veteran to be alert and cooperative.  
He was appropriately groomed and dressed.  His affect was 
"slightly blunted."  He was logical and coherent, without 
evidence of delusions, hallucinations, suicidality or 
homicidality.  The examiner noted that the veteran's thoughts 
and responses appeared slowed.  His memory and concentration 
were appropriate, with the exception of being slow.  His 
judgment was fair.  The Axis I diagnoses were PTSD, 
generalized anxiety disorder, and paraphilia.  Axis IV was 
"Reported financial stressors."  The GAF assigned was 50.  
The examiner commented that he believed the veteran meet the 
criteria for PTSD, although the presentation and criteria 
were not as clear as usually seen.  The examiner noted that 
the veteran easily met the criteria for generalized anxiety 
disorder and that his history suggested a paraphilic 
disorder.  Finally, the examiner noted that although the 
veteran complained of a loss of interest in things he had 
enjoyed in the past and some lack of concentration, he did 
not appear depressed to careful questioning.  That examiner 
subsequently stated that he did not believe that the 
veteran's paraphilia or any personality disorder contributed 
to his disability.  

In February 1998, the RO established service connection for 
PTSD, to be considered part of the veteran's already service-
connected anxiety disorder.

Laws and Regulations Pertinent to Increased Evaluations

Disability evaluations are determined by the application of 
VA's Schedule, 38 C.F.R. Part 4.  The percentage ratings 
contained in the Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and the residual 
conditions in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (1998).  In determining the disability 
evaluation, the VA has a duty to acknowledge and consider all 
regulations which are potentially applicable based upon the 
assertions and issues raised in the record and to explain the 
reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Governing regulations 
include 38 C.F.R. §§ 4.1, 4.2 (1998), which require the 
evaluation of the complete medical history of the veteran's 
condition.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In that 
decision, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") also 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson v. West, at 137.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7 
(1998).  All benefit of the doubt will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3 (1998).

With respect to psychiatric disability, before November 7, 
1996, VA regulations provided that the severity of a 
psychiatric disorder was premised upon actual symptomatology, 
as it affected social and industrial adaptability.  38 C.F.R. 
§ 4.130 (1996).  Two of the most important determinants were 
time lost from gainful employment and decrease in work 
efficiency.  Id.

The pre-November 7, 1996, schedular criteria for generalized 
anxiety disorder/PTSD provide for a 30 percent evaluation 
where there is definite impairment in the ability to 
establish or maintain effective or wholesome relationships 
with people and the psychoneurotic symptoms result in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  
A 50 percent evaluation for PTSD is warranted where the 
ability to establish or maintain effective or favorable 
relationships with people is considerably impaired and by 
reason of the psychoneurotic symptoms, the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.  A 70 percent 
evaluation is warranted where the ability to establish and 
maintain effective or favorable relationships with people is 
severely impaired and the psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment.  A 100 percent 
evaluation is warranted where the attitudes of all contacts 
except the most intimate are so adversely affected as to 
result in virtual isolation in the community: there is 
evidence of totally incapacitating psychoneurotic symptoms 
bordering on the gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior and where the veteran is demonstrably 
unable to obtain or retain employment.  38 C.F.R. § 4.132, 
Diagnostic Codes 9400, 9411.

Words such as "considerable" and "severe" are not defined 
in the Schedule.  Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence to the end that 
its decisions are "equitable and just".  38 C.F.R. 4.6 
(1998).  It should also be noted that use of terminology such 
as "severe" by VA examiners and others, although evidence to 
be considered by the Board, is not dispositive of an issue.  
All evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 U.S.C.A. § 7104 (West 
1991); 38 C.F.R. §§ 4.2, 4.6 (1998).

The Court has stated the word "definite", as used in the 
old schedular criteria for a 30 percent evaluation, is a 
qualitative term rather than a quantitative term.  Hood v. 
Brown, 4 Vet. App. 301, 303 (1993).  However, the degree of 
impairment, which would lead to an award at the 30 percent 
level, can be quantified.  Cox v. Brown, 6 Vet. App. 459, 461 
(1994).  In a precedent opinion, dated November 9, 1993, the 
VA General Counsel concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  "Definite" represents a degree of social and 
industrial inadaptability that is "more than moderate but 
less than rather large."  VAOPGCPREC 9-93 (Nov. 9, 1993).  
VA, including the Board, is bound by this interpretation of 
the term "definite."  38 U.S.C.A. § 7104(c) (West 1991); 
38 C.F.R. § 3.101 (1998).  




GAF is a scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995) citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th 
ed.), p.32.]  GAF scores ranging between 61 to 70 reflect 
some mild symptoms (e.g., depressed mood and mild insomnia) 
or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and has 
some meaningful interpersonal relationships.  Scores ranging 
from 51 to 60 reflect moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Id; see also Richard v. Brown, 9 Vet. 
App. 266 (1996).

As stated, 38 C.F.R. § 4.132, the VA Schedule of Ratings for 
Mental Disorders, was amended and redesignated as 38 C.F.R. 
§ 4.130, effective November 7, 1996.  Under the new 
regulation, the evaluation criteria have substantially 
changed, focusing on the individual symptoms as manifested 
throughout the record, rather than on medical opinions 
characterizing overall social and industrial impairment as 
mild, definite, considerable, severe, or total.

Effective November 7, 1996, 38 C.F.R. § 4.130, provides for a 
30 percent disability rating when there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent evaluation is 
warranted for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment or abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.  A 70 percent 
evaluation is warranted where there is occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood; 
suicidal ideation; obsessional rituals which interfere with 
routine activities; intermittently illogical, obscure, or 
irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control such 
as unprovoked irritability with periods of violence; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances; inability 
to establish and maintain effective relationships.  A 100 
percent evaluation is warranted where there is evidence of 
total occupational and social impairment due to gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living; 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  
38 C.F.R. § 4.130, Diagnostic Codes 9400, 9411 (1998).

Analysis

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  When a veteran is awarded service connection for a 
disability and subsequently appeals the initial assignment of 
a rating for that disability, the claim continues to be well 
grounded.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  The Board 
notes that in the instant case, there is no indication that 
there are additional records 



which have not been obtained and which would be pertinent to 
the present claims.  Thus, no further development is required 
in order to comply with VA's duty to assist mandated by 
38 U.S.C.A. § 5107(a).

In this case, consistent with Karnas, supra, the Board will 
consider application of both old and new regulatory criteria 
pertinent to mental disorders.  First, the Board notes that a 
preponderance of the competent evidence of record is against 
assignment of greater than a 30 percent evaluation based on 
application of the criteria effective November 7, 1996.  As 
set out above, a  50 percent evaluation is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as a flattened affect, 
circumstantial, circumlocutory or stereotyped speech, panic 
attacks occurring more than once a week, difficulty in 
understanding complex commands, impairment of short- and 
long-term memory, impaired judgment or abstract thinking, 
disturbances of motivation and mood, and difficulty in 
establishing and maintaining effective work and social 
relationships.  

At the time of examination in August 1997, the veteran's 
affect was only "slightly" blunted.  He demonstrated no 
unusual speech, and his judgment was fair.  He reported no 
panic attacks or difficulty understanding commands.  Despite 
his complaints relevant to memory, the examiner noted only 
that the veteran was slow in responding.  Moreover, despite 
complaints of decreased interest and a lack of concentration, 
the examiner noted that the veteran did not appear depressed 
upon examination.  At the time of examination in May 1997, 
the veteran appeared in no notable distress; in fact he 
stated that he was happy all the time.  Fairly consistent 
with that is the report of formal psychiatric examination in 
March 1994, while the veteran was undergone hospitalization 
for observation and evaluation.  At that time the veteran 
reported feeling only mildly anxious, but not constantly bad 
since service.  He did not report any panic attacks and his 
speech and affect were appropriate.  Also, his memory was 
intact, with the exception of some exact dates and he 
reported spending time with friends despite feeling detached 
from others.  Prior to March 1994, testing and evaluation was 
interpreted as revealing insufficient findings to even arrive 
at a psychiatric diagnosis.  

The above findings are insufficient to support assignment of 
a 50 percent evaluation.  Rather, at most, they speak to the 
criteria identified for a 30 percent evaluation.  The 
currently assigned 30 percent evaluation contemplates the 
veteran's demonstrated general ability to function 
satisfactorily and his complaints of depression, anxiety and 
mild memory loss.  

The Board has considered the report of the psychologist who 
evaluated the veteran during the March 1994 hospitalization 
and notes that the results that are at odds with the 
conclusion reached by the in-patient psychiatric examination 
and are most of the other competent medical evidence.  The 
conclusion drawn by the March 1994 psychologist was that the 
veteran's psychiatric disability resulted in severe 
interference with interpersonal and work relationships.  That 
conclusion is inconsistent with the psychiatric findings 
shown on every other examination report. For example, the 
March 1994 psychologist discussed the veteran's anger, 
apparently based on interpretation of test results rather 
than any report of anger by the veteran, since the report 
does not reflect that he complained of anger and he has 
denied anger outbursts in connection with other evaluations.  
The psychologist also noted the veteran to be isolated and 
detached from personal contacts, although in connection with 
other evaluations the veteran reported being social and 
participating in activities with friends.  The Board has 
carefully considered the psychologist's conclusions; however, 
it finds them to be significantly outweighed by the 
conclusions reached by multiple other competent clinicians.  
The preponderance of the competent medical evidence shows 
that the veteran's service-connected psychiatric disorders 
results in symptomatology consistent with no more than the 30 
percent criteria under the new criteria.  

Certainly, the record does not show that the veteran's 
psychiatric disorder results in suicidal ideation, 
obsessional rituals, illogical speech, near-continuous panic 
or depression affecting the ability to function independently 
or appropriately, impaired impulse control, spatial 
disorientation, neglect of personal appearance and hygiene, 
gross impairment in thought processes, delusions or 
hallucinations, persistent 




danger of hurting self or others or any inability to perform 
activities of daily living.  In fact, the competent evidence, 
with the exception of the one March 1994 psychological 
report, is consistent in showing the veteran to be oriented 
and well-groomed, without complaint or manifestation of 
speech impairment, panic attacks, impulse control problems, 
delusions or hallucinations or other symptoms of the type or 
severity to meet or more closely approximate the revised 
criteria for a 50 percent or greater rating.  Thus, no more 
than a 30 percent evaluation is warranted under the new 
criteria.  38 C.F.R. § 4.130, Diagnostic Codes 9400, 9411 
(1998).

Under the old regulations, a 50 percent evaluation for PTSD 
is warranted where the ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired and by reason of the psychoneurotic 
symptoms, the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  As noted, the 30 percent criteria, under which 
the veteran is currently assigned a rating, contemplate 
"definite" impairment and VAOPGCPREC 9-93 defines such as 
"moderately large in degree" but "less than rather large."  

Again, the Board notes the post-service examination reports 
which either fail to result in any psychiatric diagnoses, or 
which note mild impairment in affect, some minor memory 
impairment, or some loss of interest in activities, without 
symptoms demonstrably reducing the veteran's reliability, 
flexibility and efficiency levels so as to result in 
considerable or greater social and industrial impairment.  
Despite the veteran's complaints and what appears to be less 
than substantially gainful employment, records indicate that 
the veteran has been able to maintain friendships and 
participate in activities such as hunting.  The evidence of 
record does not show that the veteran's psychiatric status 
resulted in a loss of employment or that any psychiatric 
manifestations caused problems of work.  Additionally, the 
evidence implies that the veteran apparently may not want to 
work full time because of the effect that his wages might 
have on his Social Security retirement benefits.  

The March 1994 psychologist's use of the word "severe" to 
describe the veteran's psychiatric functioning is outweighed 
by the multiple examination reports which show only some mild 
affect flattening, a slowness in memory response, or some 
decreased motivation and concentration with respect to 
interests and activities.  Such demonstrated symptoms are 
arguably consistent with definite impairment, but do not show 
a "rather large" degree of social and industrial 
impairment.  Rather, as stated above, the veteran is shown to 
function independently and, in general, satisfactorily.

The Board further notes that the lowest GAF score of record 
is 50, and the highest 95.  A GAF of 95 is indicative of less 
than 30 percent disability.  A GAF of 50 is at the cusp of 
serious and moderate symptoms per case law.  See Carpenter, 
supra.  When considered in connection with the description, 
the veteran's manifestations are most consistent with no more 
than moderate disability.  Generally, scores ranging from 51 
to 60 reflect moderate symptoms such as a flat affect and 
circumstantial speech, occasional panic attacks, few friends 
and/or conflicts with peers or co-workers.  The veteran has 
reported such symptoms and symptoms of a flat affect and some 
detachment have, to an extent, been noted by competent 
examiners.  However, GAF scores ranging from 41 to 50 have 
been interpreted as reflecting serious symptoms such as 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting, no friends, an inability to keep a job.  Id.  
The examination reports of record are consistent in noting 
the absence of suicidal ideation, and, with the exception of 
the March 1994 psychology report, do not indicate that the 
veteran is unable to keep a job due to his service-connected 
psychiatric disability.  Nor does the record show that he has 
no friends; rather, he himself has reported friendships and 
relationships, to include having a girlfriend and 
participating in activities with his friends.  In short, the 
preponderance of the competent evidence shows that the 
symptoms manifested by the veteran are limited to reports of 
occasional nightmares or flashbacks, with some anxiety and 
loss of concentration and/or interest.  Such manifestations 
are consistent with no more than definite social and 
industrial impairment under the old regulations, and do not 
support the assignment of a 50 percent evaluation, which 
requires considerable or "rather large" impairment.  The 
Board notes the veteran's contention that his psychiatric 
disorder should be rated at 100 percent.  Clearly, not even 
meeting the criteria for a 50 percent rating, the veteran 
does not meet those for a 70 or 100 percent rating.  

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is in order.  The evidence in this 
case fails to show that the veteran's psychiatric disability, 
in and of itself, now causes or has in the past caused marked 
interference with his employment, or that such has in the 
past or now requires frequent periods of hospitalization 
rendering impractical the use of the regular schedular 
standards.  Id.  

The Board concludes by noting that although the decision 
herein included consideration of the Court's decision in 
Fenderson, 12 Vet. App. 119, the veteran has not been 
prejudiced by such discussion.  Case law provides that when 
the Board addresses in its decision a question that had not 
been addressed by the RO, it must consider whether the 
claimant has been given adequate notice of the need to submit 
evidence or argument on that question and an opportunity to 
submit such evidence and argument and to address that 
question at a hearing, and, if not, whether the claimant has 
been prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384, 
392-394 (1993).  In this case, the veteran has been advised 
of the laws and regulations pertinent to disability 
evaluations relevant to psychiatric disability and, 
subsequent to the grant of service connection for each 
psychiatric disability, has been afforded an examination and 
opportunity to present argument and evidence in support of 
his contentions relevant to correct evaluation of his 
disability.  The Board has also discussed whether 
extraschedular consideration is warranted in this case.  In 
doing so, the Board has considered all the evidence, to 
include the service medical records and the records of post-
service medical treatment to date.  A disability evaluation 
in excess of 30 percent was denied based on the totality of 
the evidence, without predominant focus on the recent 
evidence of record.  Such review is consistent with the 
Court's recent decision in Fenderson.  Finally, as the Board 
has not herein assigned any increase, the question of staged 
ratings is not at issue; the veteran is in receipt of one 
continuous percentage rating.  Accordingly, no prejudice has 
resulted herein.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).


ORDER

An evaluation in excess of the currently assigned 30 percent 
for service-connected psychiatric disability (post-traumatic 
stress disorder (PTSD) and a generalized anxiety disorder) is 
denied.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals



 

